Title: To Thomas Jefferson from Elias Vanderhorst, 3 September 1793
From: Vanderhorst, Elias
To: Jefferson, Thomas


Bristol, 3 Sep. 1793. Contrary to his 1 Sep. letter by this conveyance, in which he reported advice from Messrs. Hellicar, the most considerable corn factors here, that British ports were to have been closed to foreign wheat, they just now inform him of an announcement in the last Gazette that they will be permitted until 30 Nov. at the second low duty of six pence per quarter. This seems to be a sudden resolution by the Privy Council contrary to what it apparently first intended. He has had little trouble here with the press gangs because the regulating master Captain Hawker has always acted “with great politeness” and given up every impressed man who appeared to be American. But in Plymouth and Falmouth every means have been used to impress and detain American seamen, not only by offering them “petty offices” on ships of war, but also by confining them on receiving ships and claiming the bounty would expire if they did not enter service by a certain time, by which means many have entered contrary to inclination. He has informed Pinckney of these circumstances and everything in their power is being done to prevent a recurrence, but his agents at those ports write that they still have a good deal of trouble on this head, though less than before. People here fear a rupture with America, and he wishes he could think there were no indications of one. He will enclose one of the last newspapers if the London post arrives before he seals the letter. 4 Sep. He quotes an extract from a 2 Sep. letter from London stating that by a proclamation of the king in council in the last Gazette the port is shut to foreign wheat until 16 Nov.; that the export of English wheat with bounty is also forbidden until then, though the port is open to all other kinds of foreign grain until 30 Nov.; and that English wheat is 38/ to 48/ and foreign wheat 32/ to 45/ per quarter. Having seen the Gazette, he vouches for the correctness of this account. Messrs. Hellicar were right in the first information they gave him but not in the second, owing they say to an ambiguity in part of the proclamation. He encloses three of the last newspapers.
